DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-5 in the reply filed on 20 November 2020 is acknowledged.  The traversal is on the ground(s) that the amended application overcomes the previously applied art in the unity of invention restriction.  This is not found persuasive because while the amendment to include a surfactant may overcome the previously applied art, it does not overcome the currently applied art in the USC 102 rejection detailed below which demonstrates that the technical feature is not a special technical feature and as such the restriction is maintained.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 November 2020.
Claim Objections
Claim 1 is objected to because of the following informalities:  It is unclear where the preamble ends as no standard preamble transition phrase is used, and the phrase "wherein" starts after ", including ultrafine fibers subjected to electrospinning" which is not a phrase included in the dependent claims. .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kitagawa (US 2018/0272259).
With regards to Claims 1, 4-5 Kitagawa teaches:
A filter medium including ultrafine fibers (Para 38) subjected to electrospinning (Para 49). Wherein the ultrafine fibers are obtained from a spinning solution which contains a resin having a plurality of ester bonds in a molecule (Para 44) and a surfactant (Para 102 and 120). 
The ultrafine fibers are composed of polycarbonate. (See Kitagawa Para. 44, 84, and 85)
The ultrafine fibers contain a charge stabilizer. (See Kitagawa Para. 90)
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kitagawa (US 2018/0272259) as applied above in the rejection of Claim 1 and in view of overlapping ranges being prima facia obvious.
With regards to Claims 2 and 3 Kitagawa teaches:
A mean fiber diameter of the ultrafine fibers is in a range of 0.001 to 100 µm equivalent to 1 to 100,000 nanometers or nm, and most preferably 30 to 300 nm which overlaps with and is contained within the claimed 10 to 5000 nanometers. (See Kitagawa Para. 50)
The glass transition temperature of the ultrafine fibers is 40 degrees Celsius or higher, which overlaps and is contained within the claimed 20 degrees Celsius or higher. (See Kitagawa Para. 104)
It would have been obvious to one of ordinary skill in the art at the time of filing that the prior art ranges exist within and therefore anticipate the claimed ranges and further that optimization of these result effective variables would be well within the skill of one of ordinary skill in the art given the teachings of Kitagawa to optimize both the mean fiber diameter and the glass transition temperature of the ultrafine fibers. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776